Citation Nr: 0719469	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for urinary tract 
infection, to include an urethral stricture.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a disability 
manifested by throat infections.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  

8.  Entitlement to an initial increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

9.  Entitlement to an initial increased rating for tinea 
corporis, currently evaluated as 30 percent disabling.  

10.  Entitlement to an initial compensable rating for a 
residual scar of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1985 
to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied service 
connection for hypertension; urinary tract infection, to 
include an urethral stricture; a right shoulder disability; a 
low back disability; a disability manifested by throat 
infections; bilateral hearing loss; and a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  
Additionally, the RO granted service connection for the 
following disorders:  migraine headaches (10%, effective from 
February 1, 2003), tinea corporis (0%, effective from 
February 1, 2003), and a residual scar of the left knee (0%, 
effective from February 1, 2003).  

According to the statement of the case (SOC) which was issued 
in May 2004, a decision review officer awarded an increased 
rating of 30%, effective from 

February 1, 2003, for the service-connected migraine 
headaches as well as an increased evaluation of 30%, 
effective from February 1, 2003, for the service-connected 
tinea corporis.  

The issues of entitlement to an initial disability rating 
greater than 30% for the service-connected migraine 
headaches, entitlement to an initial disability rating 
greater than 30% for the service-connected tinea corporis, 
and entitlement to an initial compensable rating for a 
residual scar of the left knee will be addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  By a May 2003 rating action, the RO denied service 
connection for hypertension; urinary tract infection, to 
include an urethral stricture; a right shoulder disability; a 
low back disability; a disability manifested by throat 
infections; bilateral hearing loss; and a psychiatric 
disability, to include PTSD.  

2.  Following receipt of notification of the May 2003 
decision, the veteran perfected an appeal with respect to the 
denial of service connection for hypertension; urinary tract 
infection, to include an urethral stricture; a right shoulder 
disability; a low back disability; a disability manifested by 
throat infections; bilateral hearing loss; and a psychiatric 
disability, to include PTSD.  

3.  In a statement received and associated with the claims 
folder in September 2004, the veteran expressed his desire to 
withdraw from appellate review the issues of entitlement to 
service connection for hypertension; urinary tract infection, 
to include an urethral stricture; a right shoulder 
disability; a low back disability; a disability manifested by 
throat infections; bilateral hearing loss; and a psychiatric 
disability, to include PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for 
hypertension, urinary tract infection (to include an urethral 
stricture), a right shoulder disability, a low back 
disability, a disability manifested by throat infections, 
bilateral hearing loss, and a psychiatric disability (to 
include PTSD), by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2006).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2006).  

By a May 2003 rating action in the present case, the RO, in 
pertinent part, denied service connection for hypertension, 
urinary tract infection (to include an urethral stricture), a 
right shoulder disability, a low back disability, a 
disability manifested by throat infections, bilateral hearing 
loss, and a psychiatric disability (to include PTSD).  
Following receipt of notification of that decision, the 
veteran perfected an appeal with respect to the denial of 
these service connection claims.  In a statement received and 
associated with the claims folder in September 2004, the 
veteran expressed his desire to withdraw these service 
connection issues from appellate review.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to these service 
connection claims is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2006).  The Board does not 
have jurisdiction of these issues and, as such, must dismiss 
the appeal of these claims.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006).  


ORDER

Service connection for hypertension is dismissed.  

Service connection for urinary tract infection, to include an 
urethral stricture, is dismissed.  

Service connection for a right shoulder disability is 
dismissed.  

Service connection for a low back disability is dismissed.  

Service connection for a disability manifested by throat 
infections is dismissed.  

Service connection for bilateral hearing loss is dismissed.  

Service connection for a psychiatric disability, to include 
PTSD, is dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, imposed on VA certain notification 
requirements, and redefined the obligations of VA with 
respect to the duty to assist.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, & 5126.  A complete and 
thorough review of the claims folder in the present case 
indicates that the veteran has not been given VCAA notice for 
his migraine headaches, tinea corporis, and left knee scar 
claims.  A remand of these issues is, therefore, necessary to 
accord the veteran such notice.  

In addition, the Board finds that further development is 
necessary to comply with the duty to assist provisions of the 
VCAA.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  In particular, at a VA miscellaneous 
neurological disorders examination which was conducted in 
September 2002 (prior to the veteran's January 2003 discharge 
from active military duty), the veteran reported experiencing 
very throbbing-type headaches with associated nausea for a 
few minutes approximately twice per week.  The veteran 
explained that, if he is at home when a headache begins, he 
"tries to go to a quiet place and get away from people."  

Further, a September 2002 VA general medical examination 
demonstrated the presence of several bright red spots on the 
veteran's hand, a 2-centimeter circular patch on the left 
lower quadrant of his abdomen, two 1-centimeter in diameter 
patches (described by the examiner as bright reddish eczema) 
on the lower part of the veteran's right upper abdomen, as 
well as a non-tender, non-disfiguring, and non-impairing scar 
over a 3-inch section of his left knee.  

The veteran maintains that his migraine headaches, tinea 
corporis, and left knee scar have worsened since the 
September 2002 VA examinations and that new evaluations are, 
therefore, warranted.  The claims folder contains no records 
of more recent post-service examinations of these 
disabilities or of any pertinent post-service treatment.  In 
light of this scenario, the Board agrees that further VA 
examination of the veteran's service-connected headaches, 
tinea corporis, and left knee scar disabilities is warranted.  
The purpose of the examinations conducted pursuant to this 
Remand is to determine the current nature and extent of these 
service-connected disabilities.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); & VAOPGCPREC 11-95 (1995) (which hold 
that a veteran is entitled to a new VA examination where 
there is evidence-including his or her own assertions-that 
the service-connected condition has worsened since the last 
evaluation).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to the issues of entitlement to 
an initial increased rating for the 
service-connected migraine headaches, 
entitlement to an initial increased 
rating for the service-connected tinea 
corporis, and entitlement to an initial 
compensable rating for the 
service-connected residual scar of the 
left knee.  The notification letter 
should fully comply with, and satisfy, 
the provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
who have rendered headache, tinea 
corporis, and left knee scar treatment 
to him since his separation from 
service in January 2003.  After 
furnishing the veteran the appropriate 
release forms where necessary, the AMC 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran.  All 
available reports should be associated 
with the veteran's claims folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent his 
service-connected migraine headaches.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should discuss the presence 
(including frequency), or absence, of 
completely prostrating and prolonged 
attacks and should express an opinion 
as to whether the veteran's migraine 
headaches are productive of severe 
economic inadaptability.  Complete 
rationale should be provided for all 
opinions expressed.  

4.  The AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent his 
service-connected tinea corporis and 
service-connected residual scar of the 
left knee.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  With regard 
to the veteran's tinea corporis in 
particular, the examiner should provide 
measurements of the affected areas-in 
square inches, square centimeters, 
percentage of the entire body, and 
percentage of exposed areas of the 
body.  Also, the examiner should 
discuss the presence, or absence, of 
any deep scarring, limitation of 
motion, ulceration, extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or exceptional 
repugnance associated with this 
service-connected disorder and should 
note the frequency of any systemic 
therapy (such as corticosteroids or 
other immunosuppressive drugs) required 
for this disability during the past 
12-month period.  With regard to the 
veteran's service-connected left knee 
scar, the examiner should discuss 
whether this scar is superficial, 
poorly nourished (with repeated 
ulceration), unstable, tender, and/or 
painful.  Complete rationale should be 
provided for all opinions expressed.  

5.  The AMC should then re-adjudicate 
the issues of entitlement to an initial 
disability rating greater than 30% for 
the service-connected migraine 
headaches, entitlement to an initial 
disability rating greater than 30% for 
the service-connected tinea corporis, 
and entitlement to an initial 
compensable disability rating for the 
service-connected residual scar of the 
left knee.  If the decisions remain in 
any way adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


